Case 1:20-cv-01590-RPK-RLM Document 71-4 Filed 04/30/20 Page 1 of 5 PageID #: 1146



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

  HASSAN CHUNN; NEHEMIAH McBRIDE;
  AYMAN RABADI, by his Next Friend
  MIGDALIZ QUINONES; JUSTIN RODRIGUEZ,
  by his Next Friend JACKLYN ROMANOFF;
  ELODIA LOPEZ; and JAMES HAIR,                              No. 20 Civ. 01590 (RPK)

  individually and on behalf of all others similarly         DECLARATION OF HASSAN
  situated,                                                  CHUNN

                         Petitioners,

                 -against-

  WARDEN DEREK EDGE,

                         Respondent.

  Hassan Chunn declares the following under penalty of perjury and pursuant to 28 U.S.C. § 1746:


         1.      My name is Hassan Chunn. I am 46 years old.

         2.      I was incarcerated at the Metropolitan Detention Center (“MDC”) from

     September 10, 2019 until my release around April 8, 2020. I am now living with my mother

     in Brooklyn.

     The Conditions at MDC as I Observed Them During my Incarceration

         3.      During my incarceration, I was housed in Unit K83 with around 120 inmates. For

     about 11 days at the beginning of March, our unit was quarantined, meaning we could not

     exit the unit. We could still, however, congregate with other prisoners in our unit. We were

     not issued masks during this time.

         4.      During this time, medical staff began taking our temperatures, at first twice a day,

     then once a day. However, they did not ask us any questions during the temperature checks.
Case 1:20-cv-01590-RPK-RLM Document 71-4 Filed 04/30/20 Page 2 of 5 PageID #: 1147



        5.      Also, during this period, there was a prisoner, Joe, living in my unit who was

     coughing so much that it appeared he had bronchitis. He and his cellmate were removed

     from the unit. When they returned to the unit shortly before I left MDC, Joe told me he had

     not been tested – he had simply been returned to the unit after 14 days of isolation.

        6.      Around the end of March or beginning of April, we went on lockdown. That

     meant we could only be out of our cells three days a week for 30 minutes at a time. During

     those 30 minutes, we could use computers, phones, and the showers. We had to choose

     which task to do in those 30 minutes, and were also told to disinfect our cells during that

     time. It was impossible to do everything we needed to do in 30 minutes.

        7.      The prison did not enforce social distancing when they let us out of our cells.

     They would let us out 20 inmates at a time, but the staff did not care if inmates were within

     six feet of each other. We also could not keep six feet away if we were using the computers,

     which were placed close to each other.

        8.      There were no spray bottles provided to disinfect computers or phones. We also

     were not given any gloves to use with the computers or phones. I used to put a sock over the

     phone whenever I would make a call to separate my face from the dirty phone.

        9.      On April 5, I was given one mask that we had to reuse. I never received any other

     mask or other protective supplies.

        10.     When we went on lockdown, medical staff stopped coming to check our

     temperatures. There were emergency buzzers in our cells that we could have used to call for

     help, but they were deactivated and did not work.




                                                  2
Case 1:20-cv-01590-RPK-RLM Document 71-4 Filed 04/30/20 Page 3 of 5 PageID #: 1148



        11.     To get our laundry done, we would drop our laundry bags outside of our cell

     doors whenever the food service came around. The laundry porter of the unit would take the

     bag and return the laundry later.

        12.     Many people in Unit K83 worked in the kitchen. So, even during lockdown,

     some inmates were cooking and serving food. They were not given gloves to use in the

     kitchen.

        13.     On April 7, my cellmate told me one of the cadre inmates had tested positive, and

     had been working in the kitchen area. That cadre inmate had interacted with many other

     inmates from other units, as well as with staff members.

        14.     While we were on lockdown, the prison was still moving new inmates into our

     unit. We did not know where the inmates came from – whether it was from the outside, or

     the SHU, or elsewhere.

        15.     During lockdown, the staff fed us and, if they were part of the AM shift, would

     take us to the showers. There were staff shortages, though – the food was always late, and

     some days we didn’t get our mail.

        16.     I saw staff wearing surgical masks, but did not see anyone wearing N-95 masks.

     Some staff wore scarves instead of masks. Generally, however, staff seldom wore any face

     covering. Most staff members also did not have gloves. Only medical staff had face shields

     and gowns.

        17.     Even though the staff did not have proper PPE, they often moved between units

     during the course of their duties.




                                                 3
Case 1:20-cv-01590-RPK-RLM Document 71-4 Filed 04/30/20 Page 4 of 5 PageID #: 1149



     My Health Problems and Lack of Medical Care during my Incarceration

        18.     I have a number of serious medical conditions including Coronary Heart Disease,

     high blood pressure, diabetes, and asthma. I have two stents in my heart, have had episodes

     of chest pain and difficulty breathing, have had a heart attack, and have suffered from fever-

     induced seizures.

        19.     A number of these conditions are documented in my medical records from

     Jamaica Hospital, which indicate that I received care in 2017 for coronary artery disease,

     poorly controlled hypertension, and obesity.

        20.     While at MDC, I frequently had to wait weeks before receiving medical attention.

        21.     After the COVID-19 pandemic started, I filed an electronic sick call request

     identifying certain symptoms, including a dry cough and tightness in my chest. My cellmate

     had the same symptoms at the same time, and also filed a sick call request, also called a

     “cop-out.” No medical staff ever responded.

        22.     The medical staff came around sometimes to give me refills on medication.

     When they gave me my medication, I brought my symptoms to their attention. They told me

     that they could not see me, and that I needed to submit cop-out. I told them I had already

     done so. They responded that I just had to wait to be seen. I was never seen by medical staff

     after submitting my cop-out.

        23.     On the day of my release, I was taken directly from Unit K83 to the exit at MDC.

     The staff did not check my temperature or give me any medical supplies or masks – they just

     told me to call a relative to pick me up and leave.




                                                    4
Case 1:20-cv-01590-RPK-RLM Document 71-4 Filed 04/30/20 Page 5 of 5 PageID #: 1150



         24.     Because of my conditions, I was at high risk for complications from COVID-19

     infection. I am very concerned about MDC’s inadequate protection of its prisoners and slow

     to nonexistent medical care.


  I declare under penalty of perjury under the laws of the United States of America that the

  foregoing is true and correct


  Executed on: April 30, 2020
               Brooklyn, New York


                                                              /s/ Hassan Chunn
                                                              Hassan Chunn




                                                  5
